Order entered February 18, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01079-CR
                                      No. 05-12-01080-CR

                             KEITH BRONSHA PAUL, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                         Trial Court Cause Nos. F11-41122-Y, F10-42448

                                           ORDER
       On January 11, 2013, this Court ordered court reporter Sharon Hazlewood to file, within

fifteen days, a supplemental record of the suppression hearing conducted in these cases. To date,

Ms. Hazlewood has neither filed the record nor communicated with the Court regarding the

status of the record.

       The trial court’s findings of fact and conclusions of law reflect that a hearing was held on

July 19, 2012 at which evidence was presented on appellant’s motion to suppress. We have not

received the reporter’s record of the July 19, 2012 hearing. Additionally, we note the clerk’s

record in cause no. 05-12-01079-CR does not contain a copy of appellant’s pretrial motions.
       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental record in cause no. 05-12-01079-CR, containing

appellant’s pretrial motions.

       We ORDER Sharon Hazlewood, official court reporter of the Criminal District Court

No. 7, to file, by FEBRUARY 28, 2013, the reporter’s record of the July 19, 2012 suppression

hearing. If Ms. Hazlewood does not file the reporter’s record of the July 19, 2012 hearing by the

date specified, we will order that she not sit as a court reporter until she has filed the

supplemental record in these appeals.

       Appellant’s brief is due by APRIL 1, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

   •   Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7;

   •   Sharon Hazlewood, official court reporter, Criminal District Court No. 7;

   •   Gary Fitzsimmons, Dallas County District Clerk;

   •   Dallas County District Clerk, Criminal Records Division; and

   •   Counsel for all parties.

                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE